Allen, J.
There was evidence tending to show that the car was moving very fast, some ten or eleven miles an hour, through a much frequented street in the city of Boston ; that the gong was not sounded ; that the plaintiff and her companion, who was another child of about her own age, before starting to cross the street, looked both ways to see if a car was coming, and saw nothing; that the plaintiff was crossing slowly ; and that the car came upon her and struck her and ran over her. The evidence upon these points was conflicting; but if the plaintiff’s evidence was believed by the jury, it was competent for them to find that she was in the exercise of due care, and that the defendant’s motorman was negligent.

Exceptions overruled.